Title: From George Washington to Thomas Wharton, Jr., 30 October 1777
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters [Whitpain Township, Pa.] Octr 30th 1777

I am this day honor’d with your Letter of 26th Instant previous to which I had given some orders respecting the subject of it, upon a Complaint made to me by one of the Commissaries, of the Enormous price to which Liquors had been rais’d in the Country occasion’d principally by the Suttlers who resort our Camp. I shall now have this matter more fully enquir’d into, & adopt such measures as I shall judge most expedient for the immediate Suppression of this Evil, which, when determin’d on shall be communicated to you. I have the Honor to be &c.
